--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Exhibit 10.2


 
OLED TECHNOLOGY LICENSE AND TECHNICAL ASSISTANCE AGREEMENT
 


THIS OLED TECHNOLOGY LICENSE AND TECHNICAL ASSISTANCE AGREEMENT (this
“Agreement”) is entered into by and between Kyocera Corporation, a Japanese
corporation with a place of business 6 Takeda Tobadono-Cho, Fushimi-ku, Kyoto
612-8501, Japan (“Kyocera”), and Universal Display Corporation, a Pennsylvania
corporation with a place of business at 375 Phillips Blvd, Ewing, New Jersey
08618, U.S.A. (“Universal Display”).
 
BACKGROUND
 
WHEREAS, Universal Display has rights in certain patents and possesses certain
know-how concerning Organic Light Emitting Devices; and
 
WHEREAS, Kyocera desires to obtain license rights to practice under these
patents and to use this know-how on the terms and conditions set forth herein;
and
 
WHEREAS, Kyocera desires to have an option to make this Agreement effective on
certain conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, each of Kyocera and Universal
Display hereby agrees as follows:
 
 
AGREEMENT
 
Article 1 Definitions
 
In addition to other terms defined elsewhere herein, the following terms shall
have their corresponding meanings when used this Agreement.
 
1.1 “Affiliate” means a corporation, partnership, trust or other entity that
directly or indirectly (through one or more intermediates) controls, is
controlled by or is under common control with the party in question.  For such
purposes, “control,” “controlled by” and “under common control with” shall mean
the ability to make, or participate meaningfully in the making of, business
decisions on behalf of the relevant entity and/or such party, as
applicable.  “Control” shall be presumed where the party in question owns fifty
percent (50%) or more of the voting or other similar interests in the relevant
entity.
 
1.2 “Confidential Items” shall have the meaning set forth in Section 7.2 below.
 
1.3 “Existing Universal Display Patents” means all patents and patent
applications owned by Universal Display, or that Universal Display has the right
to license to Kyocera hereunder, which patents or patent applications
specifically claim or cover an OLED Module made by a Permitted Process, and
which patents or patent applications have already been filed anywhere in the
world as of the Effective Date, as well as its PCT patent application and all
 

Universal Display/Kyocera Confidential
Page 1

--------------------------------------------------------------------------------



1.4 foreign patent applications corresponding thereto, all issued, granted,
allowed or registered patents corresponding to such patent applications, and any
corresponding family member of that these patent applications, including
divisions, reissues, renewals, reexaminations, extensions, continuations, or
continuations-in-part thereof, including, but not limited to, the patents and
patent applications listed in Exhibit A.
 
1.5 “Improvements” means all inventions, discoveries, information and materials,
patentable or unpatentable, that are enhancements or improvements to, or
modifications or derivative works of, the Universal Display Technology.
 
1.6 “Joint Improvements” means Improvements that are first conceived, developed
or reduced to practice during the Term jointly by personnel of Kyocera and
Universal Display, or by either of their personnel without any inventive
contribution by the other party’s personnel but based on their use of the other
party’s Confidential Items.
 
1.7 “Know-How” means unpatented technical information, data, specifications,
plans, drawings, designs, blueprints, formulae, processes and other similar
items of a trade secret or confidential nature.
 
1.8 “Kyocera Improvements” means Improvements that are first conceived,
developed or reduced to practice during the Term by personnel of Kyocera without
any inventive contribution by personnel of Universal Display or the use of any
Universal Display Confidential Items.
 
1.9 “Licensed Product” means an OLED Module that is made using a Permitted
Process, or any product or part thereof that incorporates such an OLED Module,
which OLED Module (a) is covered, in whole or in part, by any Valid Claim(s) of
a Universal Display Patent; (b) is manufactured using a process that is covered,
in whole or in part, by any Valid Claim(s) of a Universal Display Patent; and/or
(c) is manufactured using any of the Universal Display Know-How.
 
1.10 “Lighting” means usage for general illumination or as specialty lighting
source, such as backlighting for LCD displays and consumer electronics, aviation
or automotive lighting, and mood lighting in public or private buildings.
 
1.11 “Net Sales Revenue”
 
1.11.1 For Licensed Products that are OLED Modules sold to non-Affiliated third
parties, “Net Sales Revenue” means the gross amount invoiced or received,
whichever occurs sooner, on account thereof, less (a) applicable sales and other
similar taxes and customs clearance fees to the extent actually collected and
remitted to the appropriate taxing or customs authorities; (b) shipping charges
to the extent separately itemized on the customer invoice and actually paid to
third-party carriers; (c) insurance costs to the extent separately itemized on
the customer invoice and actually paid or accrued for such purpose; and (d)
refunds or credits actually given to third parties for returned or defective
items.  [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]  If the
 

Universal Display/Kyocera Confidential
Page 2

--------------------------------------------------------------------------------



1.11.2 OLED Module is sold or otherwise transferred for consideration other than
solely cash, “Net Sales Revenue” means the average selling price at which OLED
Modules of similar kind and quantity are being offered for sale to
non-Affiliated third parties at such time, or if no such selling price is
available, the fair market value of such OLED Modules.  As used in this Section
1.10, the “selling price” shall be the amount calculated according to the first
two sentences of this subsection.
 
1.11.3 For Licensed Products that are OLED Modules sold or otherwise transferred
to Kyocera Affiliates, “Net Sales Revenue” means the transfer price utilized by
Kyocera for such intercompany sale or transfer, including all commissions and
other amounts payable in connection therewith, but less the various permitted
deductions under (a) through (d) of subsection 1.10.1 above to the extent such
amounts are actually included in the transfer price, as shown by appropriate
invoices or other similar documentation; provided, however, [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.]
 
1.11.4 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
1.11.5 For Licensed Products that are not themselves OLED Modules, but that
incorporate one or more OLED Modules (e.g., a display component that includes
items in addition to those specified under the OLED Module definition), which
Licensed Products are sold or otherwise transferred to third parties, “Net Sales
Revenue” would be calculated in the same manner as for OLED Modules according to
subsection 1.10.1 or 1.10.2 or 1.10.3 above, whichever is applicable, except
that “Net Sales Revenue” would only include that portion of the sales or
transfer price which is fairly attributable to the OLED Module(s) incorporated
in such Licensed Products.  [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]  Any applicable
deductions and commissions from the selling price of the Licensed Product per
subsection 1.10.1 above shall also be limited to only those portions of such
deductions and commissions which are fairly attributable to the OLED Module(s)
incorporated in such Licensed Products.  [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
 
1.11.6 If either party presents reasonable evidence that the amount calculated
as set forth above does not fairly reflect the fair market value of any OLED
Modules being sold or otherwise transferred (such as evidence that the
industry-wide average sales price of substantially similar products differs
significantly from the price calculated herein), the parties shall in good faith
negotiate a more equitable method of calculating Net Sales Revenue with respect
to such OLED Modules.
 
1.12 “OLED” or “Organic Light Emitting Device” means a device consisting of two
or more electrodes, at least one of which is transparent, together with one or
more chemical substances deposited between these two electrodes, at least one of
which is an organic or organometallic material, which device emits light when a
voltage is applied across the electrodes.
 

Universal Display/Kyocera Confidential
Page 3

--------------------------------------------------------------------------------



1.13 “OLED Module” means a device designed for use in active matrix flat panel
OLED display applications (which expressly exclude applications for Signage and
Lighting), which device has (1) an OLED, a Permitted Substrate supporting the
OLED, an active matrix backplane, encapsulation components, such filters,
polarizers and other display optics as may be used to enhance or modify the
color, contrast or other visual properties of the device (collectively, an
“Active Matrix OLED Panel”); and (2) [The confidential material contained herein
has been omitted and has been separately filed with the Commission.]
 
1.14 “Permitted Processes” means a deposition process wherein the Phosphorescent
Material in the OLED emissive layer is deposited through “dry” processing
methods, such as vacuum thermal evaporation, but excluding [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.].
 
1.15 “Permitted Substrate” means (a) a silicate-containing inorganic material of
sufficient thickness to support an OLED, which material fractures or
substantially and irreversibly deforms upon being bent to a radius of curvature
of 50 cm or less, and/or (b) [The confidential material contained herein has
been omitted and has been separately filed with the Commission.]
 
1.16 “Phosphorescent Material” means an organometallic or other organic material
that, when used in the emissive layer of an OLED, emits radiation from a triplet
excited state or enhances the emission of radiation through phosphorescent
sensitization.
 
1.17 “Signage” means usage for advertising or in informational products, such as
billboards, exit signs and digital clocks or watches, wherein the product emits
light to produce predetermined images or shapes such as numbers, letters or
pictures.
 
1.18 “Term” shall have the meaning set forth in Section 9.1 below.
 
1.19 “Universal Display Know-How” means all Know-How of Universal Display
relating to the practice of inventions claimed in the Universal Display Patents,
which Know-How may be included in Confidential Items of Universal Display.
 
1.20 “Universal Display Improvements” means Improvements that are first
conceived, developed or reduced to practice during the Term by personnel of
Universal Display without any inventive contribution by personnel of Kyocera or
the use of any Kyocera Confidential Items.
 
1.21 “Universal Display Patents” means all Existing Universal Display Patents.
 
1.22 “Universal Display Technology” means the Universal Display Patents and the
Universal Display Know-How.
 
1.23 “Valid Claim” means a claim of a Universal Display Patent, which claim has
neither expired nor been finally held unpatentable, invalid or unenforceable by
a court or other government agency of competent jurisdiction.
 
1.24 “Effective Date” shall have the meaning set forth in Article 11 below.
 

Universal Display/Kyocera Confidential
Page 4

--------------------------------------------------------------------------------



1.25 License Rights
 
1.26 Grant of License to Kyocera.  Subject to the remaining provisions of this
Article 2, Universal Display hereby grants to Kyocera a worldwide,
royalty-bearing, non-exclusive and non-transferable (except in connection with a
permitted transfer or assignment of this Agreement as a whole) license, without
rights to sublicense, under the Universal Display Patents, and to use the
Universal Display Know-How, solely to manufacture (but not have manufactured),
sell, offer for sale, use, export, import and otherwise dispose of Licensed
Products.
 
1.27 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
1.28 Permitted Sublicensees.  Kyocera shall be permitted to grant sublicenses of
the foregoing license rights under Sections 2.1 and 2.2 above solely to its
Permitted Sublicensees, provided that (a) each such sublicense shall be pursuant
to a written agreement between Kyocera and the Permitted Sublicensee, which
written agreement shall obligate the Permitted Sublicensee to abide by the scope
of license and other provisions of this Agreement that are applicable to
Permitted Sublicensees; (b) in addition to its other rights or remedies
hereunder, Universal Display shall be expressly identified in the written
sublicense agreement as a third-party beneficiary thereof, entitled to enforce
the scope of license and other applicable provisions of this Agreement directly
against the Permitted Sublicensee; (c) Kyocera shall identify the name and
business address of each such Permitted Sublicensee to Universal Display in
writing promptly following its entry into a written sublicense agreement with
the Permitted Sublicensee; and (d) Kyocera shall use its best efforts to cause
each Permitted Sublicensee abide by the scope of license and other applicable
provisions of this Agreement.  As used herein, “Permitted Sublicensees” shall be
limited to direct or indirect wholly-owned subsidiaries of Kyocera or its parent
corporation, which entities do not have, and are not Affiliates of entities
(other than Kyocera) that have, their own OLED programs.  Such entities shall be
Permitted Sublicensees only for so long as they continue to satisfy the
foregoing requirements.
 
1.29 Non-Assert of Universal Display Patents.  In addition to the licenses
granted hereabove, Universal Display agrees that it shall not assert, nor cause
or permit any of its Affiliates to assert, any Universal Display Patent against
Kyocera, its Affiliates, or their customers based solely on (1) Kyocera’s or its
Affiliates’ manufacture of any Licensed Products made prior to [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.]; or (2) the past, present or future import, export, use,
operation, lease, offer to sell, sale or other disposition of any Licensed
Products made by Kyocera or its Affiliates prior to [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].  Universal Display further agrees that it shall not assert, nor
cause or permit any of its Affiliates to assert, any Universal Display Patent
against Kyocera, its Affiliates, or their customers based solely on Kyocera’s or
its Affiliates’ sale or other disposition or use of any Licensed Product made
after [The confidential material contained herein has been omitted and has been
separately filed with the Commission.], provided that Kyocera has paid, or is
committed to pay, a royalty to Universal Display hereunder on account of such
sale or other disposition.
 

Universal Display/Kyocera Confidential
Page 5

--------------------------------------------------------------------------------



1.30 No Rights Respecting OLED Chemicals.  Nothing in this Agreement shall be
construed as authorizing or otherwise permitting Kyocera, or any third party
claiming through Kyocera, to practice under any Universal Display Patents, or to
use any Universal Display Know-How, for purposes of manufacturing Phosphorescent
Materials or other OLED chemicals, or having Phosphorescent Materials or other
OLED chemicals manufactured for Kyocera or on Kyocera’s behalf.  Kyocera shall
not manufacture Licensed Products hereunder using any Phosphorescent Materials
or other OLED chemicals that Kyocera knows or has reason to know are being made
for or sold to Kyocera without appropriate license rights having been obtained
from Universal Display.
 
1.31 No Rights Respecting OLED Manufacturing Equipment.  Nothing in this
Agreement shall be construed as authorizing or otherwise permitting Kyocera, or
any third party claiming through Kyocera, to practice under any Universal
Display Patents, or to use any Universal Display Know-How, for purposes of
selling to any third party, or enabling its Affiliates or others to sell to any
third party, any manufacturing equipment or machinery used to produce an OLED
(i.e., internal use of such equipment or machinery within the scope of the
license rights granted above is permitted).
 
1.32 Acknowledgement of Derivative Rights.  Kyocera acknowledges that certain of
the Universal Display Patents and the Universal Display Know-How is licensed by
Universal Display from the Trustees of Princeton University (“Princeton”), the
University of Southern California (“USC”), the University of Michigan
(“Michigan”) and Motorola, Inc. (“Motorola”), and, therefore, that Kyocera’s
license rights under this Agreement with respect to such Universal Display
Patents and Universal Display Know-How are subject to the reserved rights of and
obligations to such third parties under their license agreements with Universal
Display.  Kyocera further acknowledges that the U.S. Government has certain
reserved rights with respect to those Universal Display Patents claiming
inventions that were first conceived or reduced to practice under contracts
between the U.S. Government and Universal Display or its licensors.  Universal
Display hereby covenants to Kyocera that: (a) Universal Display shall comply in
all material respects with the terms of its license agreements with such
third-party licensors and its contracts with or awards from the U.S. Government
as in either case are relevant to Kyocera’s exercise of license rights granted
by Universal Display hereunder; and (b) no additional consideration shall be
owed by Kyocera to such third-party licensors or the U.S. Government on account
of Kyocera’s practice under the Universal Display Patents or use of the
Universal Display Know-How as contemplated hereunder.  Nothing herein shall be
construed as limiting or restricting the reserved rights of or obligations to
Universal Display’s third-party licensors or the U.S. Government with respect to
such Universal Display Patents and Universal Display Know-How.  Upon Kyocera’s
request, Universal Display will provided Kyocera with copies (which may be
reasonably redacted by Universal Display to avoid disclosing confidential
information not relevant to this Agreement) of such of Universal Display’s
agreements with such third-party licensors and of the applicable portions its
relevant contracts with or awards from the U.S. Government.
 
1.33 Reservation of Rights.  Except for the license rights expressly granted to
Kyocera under this Article 2, all rights to practice under the Universal Display
Patents and to use the Universal Display Know-How are reserved unto Universal
Display and its licensors.  All rights
 

Universal Display/Kyocera Confidential
Page 6

--------------------------------------------------------------------------------



1.34 to practice under any patents claiming Kyocera Improvements are reserved
unto Kyocera.  No implied rights or licenses to practice under any patents or to
utilize any unpatented inventions, Know-How or technical information of either
party are granted to the other party hereunder.
 
Article 2 Technical Assistance and Improvements
 
2.1 Acknowledgement of Previous Technical Assistance.  Both parties acknowledge
and agree that Universal Display has been providing Kyocera with technical
assistance to enable Kyocera to understand and utilize the Universal Display
Technology since the parties entered into an Evaluation Agreement effective as
of March 1, 2006.  Such technical assistance has taken the form of [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]
 
2.2 Commitment to Provide Future Technical Assistance.  To the extent it has the
right to do so, Universal Display shall continue to provide Kyocera with such
technical assistance as Universal Display determines, or as Kyocera reasonably
indicates, would be useful in connection with Kyocera’s design, manufacture
and/or sale of Licensed Products as permitted hereunder.  This technical
assistance shall continue in such manner as it has previously been provided by
Universal Display, as described in greater detail in Section 3.1 above, and
shall also include facility visits as described in greater detail in Section 3.3
below.
 
2.3 Facility Visits.  Upon Kyocera’s request, Universal Display shall permit a
reasonable number of personnel of Kyocera to visit and receive reasonable
technical assistance at Universal Display’s OLED facility in Ewing, New
Jersey.  The scope and frequency of such activities shall be as mutually
determined by the parties in good faith.  All Kyocera personnel visiting
Universal Display’s facility in Ewing, New Jersey shall be required to abide by
Universal Display’s then-standard policies for visitors.
 
2.4 Ownership of Improvements.  As between the parties, all Universal Display
Improvements, including any patents thereon or copyrights therein, shall be
owned solely by Universal Display, and all Kyocera Improvements, including any
patents thereon or copyrights therein, shall be owned solely by Kyocera.  As
between the parties, all Joint Improvements, including any patents thereon or
copyrights therein, shall be owned jointly by both parties, with neither party
having any obligation of accounting to the other in relation to its practice,
use or other exploitation thereof.  Each party shall promptly disclose to the
other, in writing, any Joint Improvement with respect to which such party
desires to file a patent application, but otherwise no disclosure of Joint
Improvements is required.  Promptly following any such disclosure, the parties
shall in good faith discuss and agree upon procedures respecting the filing and
prosecution of such patent application and the maintenance and enforcement of
any patents issued thereon.
 
2.5 Further Assurances.  Upon either party’s written request, the other party
shall execute and deliver to the requesting party all instruments and other
documents relating to Joint Improvements, and shall take such other actions as
may be necessary or reasonably requested, so that the requesting party may
secure, protect or enforce its rights therein.
 

Universal Display/Kyocera Confidential
Page 7

--------------------------------------------------------------------------------



2.6 Export Control.  Each party shall comply with all obligations under
applicable law to control access to technical data under the U.S. Export Laws
and Regulations, or any foreign counterparts thereof, and shall adhere to such
laws and regulations in handling and disclosing any technical information
provided or received by it under this Agreement.
 
Article 3 Patent Matters, Attribution and Samples
 
3.1 Patent Validity.  To the extent permitted by law, Kyocera shall not, and
shall use its best efforts to ensure that its Affiliates do not, challenge or
oppose, or assist others in challenging or opposing, the issuance, validity or
enforceability of any of the Universal Display Patents.  Should Kyocera or any
of its Affiliates so challenge or oppose, or assist others in challenging or
opposing, any of the Universal Display Patents, Kyocera shall reimburse
Universal Display for all attorneys’ fees, costs and out-of-pocket expenses
incurred by Universal Display in resisting and responding to such challenge or
opposition in the event the challenge or opposition is fully or substantially
unsuccessful.  The foregoing shall be in addition to, and not in lieu of, any
other remedies that may be available, at law or equity, including an action for
the recovery of damages.
 
3.2 Patent Marking.  Upon Universal Display’s request and without incurring any
excessive additional expense, Kyocera shall apply or cause to be applied to all
Licensed Products as sold or otherwise distributed by Kyocera, or at Kyocera’s
option to the packaging for such Licensed Products, [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] in order to fully protect their rights and interests therein under
the laws of the countries in which such Licensed Products are or are likely to
be marketed, sold or used.
 
3.3 Attribution.  With respect to any Licensed Product that would, but for the
license granted hereunder, infringe the [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
patents being sublicensed to Kyocera, Kyocera shall, upon Universal Display’s
request and without incurring any excessive additional expense, ensure that all
such Licensed Products are marked on an exposed surface with such of the
following notices as are requested in writing [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]  When such a notice would not be reasonably and customarily applied
to the Licensed Products, it shall instead appear prominently on the packaging
for the Licensed Products as sold or otherwise distributed by Kyocera, or in
data sheets or other literature accompanying such Licensed Products.
 
3.4 Non-Use of Certain Names.  Kyocera shall not use the names of Princeton, USC
or Michigan in connection with any products, promotion or advertising without
the prior consent of Princeton, USC or Michigan, as applicable, except to the
extent reasonably required by law.  Notwithstanding the foregoing sentence,
Kyocera may state that its license rights hereunder are derivative of rights
granted by Princeton, USC and Michigan to Universal Display under the license
agreement among them.
 
3.5 Samples.  Upon Universal Display’s request [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.], Kyocera shall
 

Universal Display/Kyocera Confidential
Page 8

--------------------------------------------------------------------------------



3.6 supply Universal Display with a minimum of two (2) samples of each Licensed
Product that Kyocera or its Affiliates offer for sale to third
parties.  Universal Display shall limit its requests for such samples to a
reasonable number of Licensed Products and Kyocera shall supply such samples
promptly following the Licensed Product being released for public
sale.  Universal Display agrees to use such samples only (a) to verify
compliance by Kyocera with the terms of the license grant hereunder, and (b) for
promotional purposes such as in displays at shareholder meetings, industry
conferences or other similar venues.
 
Article 4 Consideration
 
4.1 Upfront Fees.  In partial consideration of the license rights granted and
technical assistance provided and to be provided by Universal Display hereunder,
Kyocera shall pay to Universal Display the upfront fees specified in Exhibit B
hereto.  Said upfront fees are due and payable on the date(s) specified in
Exhibit B hereto.  All such fees are non-refundable and shall be in addition to
any running royalties payable hereunder, except as may otherwise be expressly
stated in Exhibit B.
 
4.2 Royalties.  In further consideration of the license rights granted by
Universal Display hereunder, Kyocera shall pay to Universal Display running
royalties at the rates specified in Exhibit B hereto on account of Net Sales
Revenue from Kyocera’s and its Affiliates’ sales or other disposition or usage
of Licensed Products, as set forth in subsections 5.2.1 through 5.2.3 below.
 
4.2.1 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
4.2.2 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
4.2.3 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
4.2.4 Both parties acknowledge and agree that the royalty rates and the methods
by which they are to be calculated and paid have been determined through arms
length negotiations between the parties and that such rates and methods are
reasonable and appropriate notwithstanding whether and to what extent any of the
Universal Display Patents have been issued, granted, allowed or registered, or
have expired, in any particular country in which Licensed Products are made,
sold or used.
 
4.2.5 No multiple royalties shall be due because any Licensed Product, or its
manufacture, sale, other disposition or usage, is or may be covered by more than
one Universal Display Patent licensed to Kyocera hereunder.
 
4.2.6 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 

Universal Display/Kyocera Confidential
Page 9

--------------------------------------------------------------------------------



4.2.7 Royalty Reports.  Within sixty (60) days following the end of each [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] during the Term (and if the Term ends in the middle
of a [The confidential material contained herein has been omitted and has been
separately filed with the Commission.], within sixty (60) days following the end
of the Term), Kyocera shall submit to Universal Display a written report, in
English, that includes the following information (each, a “Royalty Report”): (a)
a description of all Licensed Products sold or otherwise disposed of or used
during such [The confidential material contained herein has been omitted and has
been separately filed with the Commission.] by Kyocera or its Affiliates; (b)
gross amounts invoiced or received on account of Kyocera’s or its Affiliates’
sales, other disposition or usage of such Licensed Products; (c) Kyocera’s
reasonably detailed calculation of the royalties due and owing to Universal
Display on account of such sales, other disposition or usage of Licensed
Products; and (d) such other information as Universal Display may reasonably
request of Kyocera which is pertinent to a royalty accounting hereunder.  [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]
 
4.3 Payment of Royalties.  Within sixty (60) days following the end of each [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] during the Term (and if the Term ends in the middle
of a [The confidential material contained herein has been omitted and has been
separately filed with the Commission.], within sixty (60) days following the end
of the Term), Kyocera shall pay directly to Universal Display the royalties due
and payable with respect to Licensed Products sold or otherwise disposed of or
used during such [The confidential material contained herein has been omitted
and has been separately filed with the Commission.] by Kyocera or its
Affiliates.  [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]
 
4.4 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
4.5 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 5 Payment Terms; Audit Rights
 
5.1 Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Each payment shall be fully earned when due and nonrefundable once made.  All
payments due hereunder shall be made without set-off, deduction or credit for
any amount owed (or alleged to be owed) by Universal Display to Kyocera or any
of its Affiliates.  Without limiting its other rights or remedies on account of
any late payment, Universal Display may require Kyocera to pay
 

Universal Display/Kyocera Confidential
Page 10

--------------------------------------------------------------------------------



interest on any late payments.  [The confidential material contained herein has
been omitted and has been separately filed with the Commission.]
 
5.2 Payment Authorization and Associated Charges.  Kyocera shall secure all
authorizations required for payment of all amounts due to Universal Display
hereunder and shall bear all transfer fees, taxes and other charges associated
therewith.  If Kyocera believes that any income taxes imposed by any national,
provincial or local government of relevant countries on amount payable to
Universal Display hereunder will need to be withheld, Kyocera shall provide
Universal Display with prompt written notice thereof.  Thereupon, the parties
will cooperate in good faith and use their reasonable best efforts to promptly
file for and obtain appropriate governmental exemptions that would eliminate the
requirement for Kyocera to withhold such taxes.  If, notwithstanding these
efforts, tax withholding is nonetheless required, [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].
 
5.3 Currency Conversion and Restriction.  All royalties due hereunder based on
Licensed Products sold or otherwise disposed of or used as consumable goods by
Kyocera or its Affiliates outside of the United States shall be payable in U.S.
Dollars at the rate of exchange for the currency of the country in which such
sales or usage occurs, [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] in Japan quoted by
an authorized foreign exchange bank on the last business day of the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] for which payment is being made.  All royalties
shall be paid to Universal Display without deduction of currency exchange fees
or other similar amounts.  If at any time the legal restrictions of a country
outside of the United States prevent Kyocera from paying Universal Display any
amounts due hereunder, Universal Display may direct Kyocera to make such payment
to Universal Display’s account in a bank or other depository of such country.
 
5.4 Records; Audit and Inspection.  Kyocera shall, and shall require its
Affiliates to, keep accurate and complete financial and technical records with
respect to the Licensed Products they manufacture, sell or use for three (3)
years thereafter, as well as with respect to the royalties payable to Universal
Display hereunder.  During the Term and for two (2) years thereafter, an
independent certified public accountant selected by Universal Display and
approved by Kyocera (such approval not to be unreasonably withheld), together
with such technical support staff as such accountant reasonably deems necessary
and approved by Kyocera (such approval not to be unreasonably withheld), shall
have the right to audit such records and inspect such of Kyocera’s and its
Affiliates’ materials, equipment and manufacturing processes as are reasonably
necessary in order to verify Kyocera’s payment of all royalties due
hereunder.  Universal Display shall give reasonable advance notice of any such
audit or inspection to Kyocera, and such audit or inspection shall be conducted
during Kyocera’s or its Affiliates’ normal business hours and in a manner that
does not cause unreasonable disruption to Kyocera’s or its Affiliates’ conduct
of their business.  The results of any such audit or inspection shall be deemed
a Confidential Item of Kyocera and shall not be disclosed by Universal Display
except as may be necessary for Universal Display to enforce its rights
hereunder.  If the audit or inspection reveals that Kyocera has underpaid any
royalties due to Universal Display, Kyocera shall immediately pay to Universal
Display all unpaid royalties, plus interest on the unpaid amounts from the date
 

Universal Display/Kyocera Confidential
Page 11

--------------------------------------------------------------------------------



5.5 payment was initially due.  [The confidential material contained herein has
been omitted and has been separately filed with the Commission.]  Universal
Display shall be responsible for paying the fees and expenses charged by the
accountant for conducting any audit or inspection hereunder; provided, however,
that if the unpaid royalties exceed [The confidential material contained herein
has been omitted and has been separately filed with the Commission.] of the
total royalties that should have been paid by Kyocera during the audited period,
Kyocera shall promptly reimburse Universal Display for the reasonable fees and
expenses charged by such accountant.
 
Article 6 Confidentiality and Publicity
 
6.1 Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Items of the other party in
accordance with the following terms and conditions:
 
6.1.1 Recipient shall not publish, disclose or otherwise disseminate any
Confidential Items of the other party, except to such of Recipient’s employees
and agents (and, in the case of Kyocera, to the employees and agents of its
Affiliates) who have a “need to know” it to accomplish the purposes of this
Agreement, and then only if such persons previously have had an obligation to
handle and maintain such Confidential Items in accordance with the provisions of
this Agreement or provisions substantially similar thereto.  Disclosure or
dissemination of Confidential Items of the other party to additional persons or
entities requires the prior written approval of such other party.
 
6.1.2 Recipient shall maintain all Confidential Items of the other party in a
safe and secure place with reasonable safeguards to prevent any unauthorized
access to or disclosure of such Confidential Items.  As used herein, “reasonable
safeguards” means all safeguards that a reasonable person would take to protect
the Confidential Item in question, which safeguards shall be no less than the
safeguards Recipient takes to protect its own confidential or proprietary items
of a similar nature.
 
6.1.3 Recipient may copy Confidential Items of the other party only as is
reasonably necessary for Recipient to accomplish the purposes of this
Agreement.  Copying or reproduction of Confidential Items except as permitted
herein is strictly prohibited.
 
6.1.4 Recipient shall not utilize or exploit any Confidential Items of the other
party, or permit or assist others to utilize or exploit such Confidential Items,
except as is reasonably necessary to accomplish the purposes of this
Agreement.  Reverse engineering, disassembly or other methods designed to derive
the composition, structure, method of manufacture or purity of Confidential
Items is strictly prohibited.
 
6.1.5 Recipient shall not publish or otherwise disclose to third parties,
including by referencing or including in any patent application, any test
results or other information or data regarding Recipient’s evaluation or use of
any Confidential Items of the other party without the other party’s prior
written consent.
 

Universal Display/Kyocera Confidential
Page 12

--------------------------------------------------------------------------------



6.1.6 Promptly upon learning of any unauthorized use or disclosure of any
Confidential Item of the other party, Recipient shall provide the other party
with written notice thereof and take such other steps as are reasonably
requested by the other party in order to limit the effects of such use or
disclosure and/or prevent any further unauthorized use or disclosure of such
Confidential Item.
 
6.1.7 Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Items of the other
party, including any copies or portions thereof, in Recipient’s possession or
control; provided, however, that Recipient may retain one copy of documents
incorporating Confidential Items for archival purposes only if permitted by the
other party.  Within thirty (30) days following the other party’s written
request, Recipient shall provide the other party with a certificate of
Recipient’s compliance with the foregoing requirements.
 
6.2 Definition of Confidential Items. As used herein, “Confidential Items” of a
party are all trade secret, proprietary and confidential information and
materials, in written, oral or electronic form, relating to such party’s or its
licensors’, suppliers’ or business partners’ technologies, compounds, research
programs, operations and/or financial or business condition (including, without
limitation, know-how, data, drawings, designs, specifications, formulations,
processes, methods, equipment, software and pricing information) that is (a)
disclosed in writing and marked as “Confidential”, “Proprietary” or with similar
words at the time of disclosure, or (b) orally disclosed and identified as
confidential or proprietary at the time of disclosure and confirmed as such in
writing within thirty (30) days thereafter.  Notwithstanding the foregoing,
“Confidential Items” of a party shall not include any information or materials
that:
 
6.2.1 are approved by such party in writing for release by Recipient without
restriction;
 
6.2.2 Recipient can demonstrate by written records were previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;
 
6.2.3 are publicly known as of the date of this Agreement, or become public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such items from or through Recipient;
 
6.2.4 are obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or
 
6.2.5 are independently developed by or on behalf of Recipient without the
benefit of such party’s Confidential Items, as shown by competent written
records.
 
6.3 Disclosure Required by Law.  This Agreement shall not restrict Recipient
from disclosing any Confidential Items of the other party to the extent required
by applicable law, or
 

Universal Display/Kyocera Confidential
Page 13

--------------------------------------------------------------------------------



6.4 by the order of any court or government agency; provided, however, that
Recipient shall afford the other party prompt notice of such law or order, so
that the other party may interpose an objection to such disclosure or take
whatever other actions the other party deems appropriate to protect such
Confidential Items, and provided further that Recipient shall use all reasonable
efforts to limit such disclosure to only those Confidential Items that are
required to be disclosed and to ensure that the person or entity to whom such
Confidential Items are disclosed agrees to keep them confidential.
 
6.5 Responsibility for Personnel.  Recipient shall be responsible for the acts
or omissions of any persons or entities receiving Confidential Items of the
other party from or through Recipient to the extent such acts or omissions, if
performed or not performed by Recipient, would constitute violations of this
Agreement by Recipient.
 
6.6 Universal Display’s Licensors.  Notwithstanding the foregoing, Universal
Display shall have the right to provide an unredacted copy of this Agreement,
along with copies of all Royalty Reports, to each of Princeton, USC, Michigan
and Motorola; provided that in such case Universal Display shall cause such
third-party licensors to have first agreed in writing to handle and maintain
such items in accordance with the provisions of this Article 7, or provisions
substantially similar thereto, and deliver one copy of such written agreement to
Kyocera.
 
6.7 Confidentiality of this Agreement.  The terms of this Agreement and its
existence shall be deemed Confidential Items of each party and treated as such
by both parties unless otherwise stipulated in this Agreement.  Notwithstanding
the foregoing sentence, either party may disclose in its public filings such of
the terms of this Agreement as are reasonably required for such party to comply
with applicable securities laws and regulations, including, without limitation,
by filing an appropriately redacted copy of this Agreement in connection
therewith.  In addition, either party may issue a press release or other public
announcement describing the general nature of this Agreement upon prior
agreement, or the parties may agree to issue such a release or announcement
jointly.  However, it is expressly understood and agreed that no such release or
public disclosure shall disclose any information about Kyocera’s expected or
intended product launch strategy without Kyocera’s prior written
consent.  Subject to the foregoing provisions of this paragraph, any such public
disclosure of the specific financial terms or other provisions of this
Agreement, or any other information regarding the relationship between the
parties hereunder, shall require the other party’s prior written consent.
 
6.8 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 7 Representations and Warranties; Disclaimers and Limitations of
Liability
 
7.1 Warranties by Both Parties.  Each party represents and warrants to the other
that such party has the right, power and authority to enter into this Agreement
and to perform its obligations hereunder, and that such performance will not
violate any other agreement or understanding by which such party is bound.
 

Universal Display/Kyocera Confidential
Page 14

--------------------------------------------------------------------------------



7.2 Further Warranty by Universal Display.  Universal Display additionally
represents and warrants to Kyocera that Universal Display owns or has sufficient
rights in the Universal Display Technology to grant the licenses granted to
Kyocera hereunder.  [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]
 
7.3 Further Warranty by Kyocera.  Kyocera additionally represents and warrants
to Universal Display that [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] the pricing
attributable OLED Module components is calculated in a manner similar to that
used to calculate the pricing for non-OLED Module components.
 
7.4 Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representations or warranties that Kyocera will be
able to manufacture, sell or use any Licensed Products without obtaining
additional license rights from third parties, and Kyocera shall be solely
responsible for determining the rights it is required to obtain and for
obtaining all such rights.
 
7.5 Required Disclaimer of Princeton, USC and Michigan.  PRINCETON, USC AND
MICHIGAN MAKE NO REPRESENTATIONS AND WARRANTIES AS TO THE PATENTABILITY AND/OR
DISCOVERIES INVOLVED IN ANY OF THE UNIVERSAL DISPLAY PATENTS LICENSED
HEREUNDER.  PRINCETON, USC AND MICHIGAN MAKE NO REPRESENTATION AS TO PATENTS NOW
HELD OR WHICH WILL BE HELD BY OTHERS IN ANY FIELD AND/OR FOR ANY PARTICULAR
PURPOSE.  PRINCETON, USC AND MICHIGAN MAKE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
7.6 Limitation on Certain Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION WITH A BREACH OR ALLEGED
BREACH OF THIS AGREEMENT.  The foregoing limitation shall not limit either
party’s liability to the other party for: (a) any claims of bodily injury or
damage to tangible property resulting from such party’s gross negligence or
willful misconduct; (b) a breach of the provisions of Article 10.11 respecting
the business continuity of Kyocera; (c) any unauthorized use of the other
party’s materials or technology; (d) any infringement of the other party’s
patents; or (e) any breach of the provisions of Article 7 respecting the other
party’s Confidential Items.
 
7.7 Essential Part of the Bargain.  The parties acknowledge that the disclaimers
and limitations of liability set forth in this Article 8 reflect a deliberate
and bargained for allocation of risks between them and are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such a remedy to achieve its essential purpose.
 

Universal Display/Kyocera Confidential
Page 15

--------------------------------------------------------------------------------



7.8 Term and Termination
 
7.9 Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue, unless terminated sooner as permitted
hereunder, until the latter of the date of expiration of the last to expire of
the Universal Display Patents.  Unless otherwise expressly agreed in writing by
the parties, all licenses granted under this Agreement shall expire immediately
upon any termination of this Agreement.
 
7.10 Termination for Breach.  Either party may terminate this Agreement on
written notice to the other party if the other party materially breaches any of
its obligations under this Agreement and fails to cure such breach within a
reasonable period, not more than sixty (60) days, following written notice
thereof by the terminating party.  Both parties agree to consult in good faith
with each other prior to issuing any such notice of termination in order to
determine whether there is a course of action beyond termination that is
acceptable to both parties.
 
7.11 Termination for Challenge of Patents.  Universal Display may [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] on written notice if Kyocera or any of its
Affiliates asserts or assists another in asserting, before any court, patent
office or other governmental agency, that any of the Universal Display Patents
are invalid or unenforceable, or should not be issued, granted, allowed or
registered, and such action or assistance is not fully terminated within sixty
(60) days following written notice thereof from Universal Display to
Kyocera.  [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
 
7.12 Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with ninety (90) days thereafter.
 
7.13 Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  (a) Sections 2.2-2.5,
3.3-3.5 and 4.1, and Articles 6 through 10; (b) any payment or reporting
obligations of Kyocera respecting the sale or other disposition or usage of
Licensed Products occurring prior to or in connection with such expiration or
termination; and (c) any other provisions necessary to interpret the respective
rights and obligations of the parties hereunder.  Any termination of this
Agreement shall be in addition to, and not in lieu of, any other remedies that
may be available, at law or equity, including an action for the recovery of
damages.
 
Article 8 Miscellaneous
 
8.1 Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each party hereto
shall act as an independent contractor, and
 

Universal Display/Kyocera Confidential
Page 16

--------------------------------------------------------------------------------



8.2 neither shall act as an agent of the other for any purpose.  Neither party
has the authority to assume or create any obligation, express or implied, on
behalf of the other.
 
8.3 Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance caused by an event beyond its reasonable control and not
due to its fault or negligence, but excluding any failure to pay monetary
amounts due and owing.  In the event that such a force majeure event occurs, the
party unable to perform shall promptly notify the other party of such
non-performance and its expected duration.  In addition, such party shall in
good faith maintain such partial performance of this Agreement as is reasonably
possible, shall use all reasonable efforts to overcome the cause of
nonperformance and shall resume full performance as soon as is reasonably
possible.
 
8.4 Notices.  Any disclosures or notices required or permitted hereunder shall
be in writing and shall be deemed effectively given upon receipt of such
disclosures or notices by the receiving party.  Such disclosure or notices shall
be given by personal delivery, certified mail with postage prepaid and return
receipt requested, or prepaid delivery using a recognized private courier, to
each party at its address set forth below.  Either party may change its address
for such notices at any time by means of a notice given in the manner provided
in this paragraph.
 
All Royalty Reports and any other financial notices, to:
 
Universal Display Corporation
 
Kyocera Corporation
375 Phillips Boulevard
 
Head Office
Ewing, New Jersey  08618
 
6 Takeda Tobadono-cho
   
Fushimi-ku, Kyoto 612-8501, Japan

 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
All other notices and communications:


[same as
above]                                                                                     [same
as above]
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


8.5 Non-Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assigned or transferred by either party without
the prior written consent of the other party, except that either party may
assign or transfer this Agreement, in its entirety and on written notice to the
other, to a successor in interest to all or substantially all of such party’s
business to which this Agreement relates, whether by merger, acquisition or
otherwise.  Notwithstanding the foregoing, Kyocera may not assign or transfer
this Agreement to a third party with whom Universal Display is then-engaged in
litigation or other formal adversarial or dispute resolution proceedings
respecting the Universal Display Patents.  Should Kyocera assign or transfer
this Agreement, whether by merger, acquisition or otherwise, to a third party
with an existing OLED business, or should Kyocera acquire the existing OLED
business of any third party, the license rights granted to Kyocera under this
Agreement shall not extend to any current or future products of such third
party’s OLED business unless expressly agreed to by Universal
 

Universal Display/Kyocera Confidential
Page 17

--------------------------------------------------------------------------------



8.6 Display in writing.  Moreover, should Universal Display have already entered
into a similar license agreement with the third party at the time of such
assignment, transfer or acquisition, there shall be no reduction of the payment
or other obligations of Kyocera under this Agreement as they pertain to products
of Kyocera’s OLED business, or of such third party under its similar license
agreement as they pertain to products of the third party’s OLED business, unless
expressly agreed to by Universal Display in writing.  Nothing herein shall
confer any rights upon any person other than the parties hereto and their
respective successors and permitted assigns.
 
8.7 Equitable Relief.  In the event of a party’s actual or reasonably
anticipated infringement of the other party’s patents, unauthorized use of the
other party’s proprietary materials or information; or breach of the provisions
of Article 7 respecting the other party’s Confidential Items, the other party
may seek to obtain such injunctions, order and decrees as may be necessary to
restrain such activity, without the necessity of proving actual damages and
without posting any bond or other security.  Such injunctive relief shall be in
addition to any other rights or remedies available to the other party under this
Agreement, at law or in equity.
 
8.8 Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New Jersey, U.S.A.,
without respect to its rules on the conflict of laws.
 
8.9 Severability.  In the event that any term of this Agreement is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and there
shall be deemed substituted for such term other term(s) that are permitted by
applicable law and that will most fully realize the intent of the parties as
expressed in this Agreement.
 
8.10 No Waivers.  The failure of either party to enforce, or any delay in
enforcing, any right, power or remedy that such party may have under this
Agreement shall not constitute a waiver of any such right, power or remedy, or
release the other party from any obligations under this Agreement, except by a
written document signed by the party against whom such waiver or release is
sought to be enforced.
 
8.11 Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding and agreement of the parties respecting the subject matter hereof
and supersedes any and all prior agreements, arrangements or understandings
between the parties, whether written or oral, relating thereto.  This Agreement
may not be amended or supplemented in any way except by a written document
signed by both parties.
 
8.12 Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.13 Business Continuity.  In order to facilitate Kyocera’s business continuity,
Universal Display shall not assign, transfer or otherwise dispose of its
interest in any Universal Display Patents licensed hereunder, even by merger,
acquisition or otherwise, without first obtaining
 

Universal Display/Kyocera Confidential
Page 18

--------------------------------------------------------------------------------



8.14 from the assignee, transferee or other person or entity obtaining such
interest, a written acknowledgment of the obligations of Universal Display and
rights of Kyocera under this Agreement, and a written agreement to assume and
abide by the terms and conditions of this Agreement.
 
Article 9 Effective Date
 
Except for the provisions of this Article 11, this Agreement shall become
effective only when Kyocera gives a written notice to Universal Display on or
before December 31, 2008, [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:




 

 Kyocera Corporation        Universal Display Corporation            
By:             /s/ Yasushi Matsumura
 
By:           /s/ Steven V. Abramson
     
Name:       Yasushi Matsumura
 
Name:      Steven V. Abramson
     
Title:          Executive Officer
 
Title:        President
                   General Manager, Corporate Display Group
         
Date:          July 23, 2008
 
Date:        July 28, 2008
     




Universal Display/Kyocera Confidential
Page 19

--------------------------------------------------------------------------------



Exhibit A


Universal Display Patents




[Separately attached hereto.]



Universal Display/Kyocera Confidential
Page 20

--------------------------------------------------------------------------------



Exhibit B


Fees and Royalty Rates




Upfront Fee:  [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]


The Upfront Fee shall be paid to Universal Display within thirty (30) days
following the Effective Date of the Agreement.


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Running Royalty Rate:


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]

Universal Display/Kyocera Confidential
Page 21
 
